                                                                                            6/8/21
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  United States,

                   –v–
                                                                             20-cr-259 (AJN)
  Benejan,
                                                                                  ORDER
                         Defendant.




ALISON J. NATHAN, District Judge:

       Pursuant to the Court’s May 3, 2021 Order, the conference scheduled for June 10, 2021 at

11:00 A.M. will proceed in person in Courtroom 906 of the Thurgood Marshall United States

Courthouse, 40 Centre Street, New York, New York.



       SO ORDERED.

 Dated: June 8, 2021
        New York, New York                     ____________________________________
                                                         ALISON J. NATHAN
                                                       United States District Judge




                                              1
